Citation Nr: 0634801	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-38 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran apparently had active service from April 1959 to 
April 1975.  The veteran died in November 2001.  The 
appellant asserts that she is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 administrative decision of 
the VA Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The appellant was scheduled for a personal hearing before a 
Veterans Law Judge of the Board in August 2005, but she 
failed to appear as scheduled.


FINDINGS OF FACT

1.  The veteran died in November 2001; at the time of his 
death he had been legally married to the appellant for one 
day.

2.  Common-law marriages are invalid in the Commonwealth of 
Puerto Rico.  See Delgado v. Bowen, 651 F. Supp. 1320 (U.S. 
Dist. 1987) (citing Art. 68, Civil Code, 31 L.P.R.A. sec 
221).


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101(3)(31), 103 (West 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty To Notify And Assist

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005), VA has duties to notify and to 
assist claimants.  However, because the record in this case 
shows that undisputed facts render the appellant ineligible 
for death benefits, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to this appeal.  
See 38 C.F.R. § 3.105(d) (2005); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004 (Jun. 23, 2004) (holding 
that VA is not required to meet the VCAA duties to notify or 
assist a claimant where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

Recognition Of Appellant As Veteran's 
Surviving Spouse For VA Death Benefit Purposes

As indicated above, the veteran died in November 2001.  In 
December 2001, the appellant submitted an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (including 
death compensation if applicable) (VA Form 21-534).  In her 
application, the appellant asserted that she and the veteran 
had been cohabitating for six consecutive years prior to the 
date of his death, and that they had been legally married the 
day prior to the date of his death.
 
A Certificate of Marriage from the Department of Health of 
the Commonwealth of Puerto Rico issued in December 2001 
confirms that the veteran and appellant were married the day 
prior to the date of his death.

A Final Divorce Decree of record dated in December 1998 shows 
that the appellant had a previous marriage which ended in 
December 1998.  

Evidence on record also shows that the veteran had three 
previous marriages.  His first marriage was in Germany on 
November [redacted], 1961, to M. S.  It was terminated on January [redacted], 
1968 in Ancon, Canal Zone.  This evidence was obtained from a 
copy of a Final Divorce Decree that is of record.

The veteran's second marriage was in Puerto Rico on April [redacted], 
1972, to A. S., and was terminated on January [redacted], 1994, in 
Hernando County, Florida.  A copy of the Final Divorce Decree 
is of record.

The veteran's third marriage was in Florida on January [redacted], 
1994, with M. S., and was terminated on June [redacted], 1999, in 
Caguas, Puerto Rico.  A copy of the Final Divorce Decree is 
also of record.

A Deemed Valid Development Questionnaire completed by the 
appellant and received by the RO in February 2002, shows that 
the appellant indicated that she and the veteran began their 
relationship on November [redacted], 1997.  The appellant also 
indicated that she was not aware that the law required a 
legal ceremony in order to validate the marriage, that there 
was not any legal impediment as to why a legal ceremony could 
not take place, and that they had planned to legalized the 
relationship by the week the veteran was admitted to a VA 
Hospital.

Attached to the questionnaire were two supporting statements 
regarding the marriage of the appellant and the veteran.  One 
of the supporting statements was from E. F., the brother of 
the appellant, who indicated that he knew of the relationship 
between the veteran and the appellant.  The second statement 
was from M. A. R. D., whose relationship to the appellant was 
not provided.  This statement also confirmed knowledge of the 
relationship between the veteran and the appellant. Both 
statements concurred that the veteran and the appellant were 
recognized as husband and wife.

Also attached to the questionnaire was a Real Estate Contract 
of Lease dated in July 1999 showing that the veteran and the 
appellant were listed as landlords of a rental property in 
Puerto Rico.  There is no indication in the contract that the 
veteran and the appellant were married.

Statements from the Cayey Memorial funeral home in Cayey, 
Puerto Rico, dated in December 2001, show that the appellant 
was listed as the contact person for the funeral 
arrangements.  The balance due for the charges associated 
with the funeral, however, was paid by N. S. D., sister of 
the veteran.  

A lay statement from N. S. D., dated in November 2001, shows 
that she indicated that she had lived with the veteran for 
about one year, from 2000 to the end of January 2001.  She 
added that during that time, the appellant did not wish to 
cohabitate with the veteran, nor did she want to marry him, 
as she was always postponing the wedding date.  She also 
indicated that the appellant married the veteran 15 hours 
before his death in a ceremony where his family members were 
not allowed to be present.

A lay statement from G. S. D., brother of the veteran, dated 
in November 2001, shows that he indicated he had opposed the 
marriage of the veteran at the time due to his health 
condition, but that the judge determined that the marriage 
could be performed.  He was not, however, permitted to be 
present during the ceremony.

Pertinent VA laws and regulations provide that VA death 
benefits may be paid to a surviving spouse who was married to 
the veteran: (1) one year or more prior to the veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
C.F.R. § 3.54 (2006).  A surviving spouse means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2006) and who was the 
spouse of the veteran at the time of the veteran's death.  38 
C.F.R. § 3.50(b) (2006).  For VA benefits purposes, a 
marriage means a marriage valid under law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.S. § 103(c) (2006); 38 C.F.R. § 
3.1(j) (2006).  The appellant has the burden to establish her 
status as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred one year or more before the veteran died 
(or existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse. 38 C.F.R. § 3.53(a).  Temporary separations 
which ordinarily occur, including those caused for the time 
being through fault of either party, will not break the 
continuity of the cohabitation.  Id. 

The appellant was married to the veteran in November 2001, on 
the day prior to the date of his death, at a VA Medical 
Center in San Juan, Puerto Rico.  As such, the appellant was 
not married to the veteran for a period of one year or more 
prior to the date of his death, nor has it ever been asserted 
that there was a child born of this marriage.  Therefore, 
pursuant to 38 C.F.R. § 3.54, the appellant cannot be 
considered the surviving spouse for the purpose of obtaining 
VA death benefits.

The appellant has also asserted that she and the veteran had 
been cohabitating for a period of six years prior to the date 
of his death.  She has argued that she was without knowledge 
that the laws in Puerto Rico required a legal ceremony in 
order to validate their marriage.  However, as indicated 
above, the appellant appears to have been aware of the 
existence of a law in Puerto Rico that requires a legal 
ceremony in order for the marriage to be legal as she had 
been married previously until December 1998.  Additionally, 
when she was said to have begun her cohabitation with the 
veteran in December 1997, both she and the veteran were still 
legally married to others, her marriage not ending until 
December 1998 and his in June 1999.  Therefore, there was a 
legal impediment to their marriage when their cohabitation 
was said to have started.  

There is also a question as to whether the appellant 
cohabited with the veteran continuously until the date of his 
or her death.  As noted above, the veteran's sister in 
November 2001, indicated that she had lived with the veteran 
for about one year, from 2000 to 2001, and that during that 
time the appellant did not cohabitate with the veteran.  
Therefore, pursuant to 38 C.F.R. § 3.52, the appellant cannot 
be considered the surviving spouse for the purpose of 
obtaining VA death benefits, as she entered the cohabitation 
with knowledge of the impediment and she has not established 
that she cohabited with the veteran continuously until the 
date of his death.

The legal criteria governing the status of a deceased 
veteran's widow as a surviving spouse are clear and specific, 
and the Board is bound by them.  Here, they do not provide a 
basis upon which a favorable decision may be rendered.  
Moreover, the benefit of the doubt doctrine is inapplicable 
because the undisputed facts in this case are clear and leave 
no room for doubt of any kind.

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  No other laws or regulations, e.g., those 
governing "deemed valid marriages," are applicable in this 
case.  See 38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 
38 C.F.R. §§ 3.52, 3.53, 3.54 (2006).

The Board is bound by the law made applicable to it by 
statute, regulations, and the precedential decisions of the 
appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
It has been held that the authority to award equitable relief 
under 38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996). 


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


